Citation Nr: 1757981	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified at a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.

In February 2016, these matters were last before the Board, at which time they were denied.  The Appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Memorandum Decision, the Court vacated the Board's denials and remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appealed the Board's February 2016 determination to the Board.  In his appellate briefs he asserted that the Board relied upon inadequate VA examinations dated in August 2010 and February 2014.  He argued that the examinations did not adequately consider additional limitation of motion caused by pain.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The appellant also asserted that the examinations were inadequate in that they failed to perform range of motion testing in weight-bearing position.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.  The Court agreed with the appellant's arguments, and issued the aforementioned Memorandum Decision dated in July 2017, which vacated and remanded the matter for action consistent with the Court's decision.  Accordingly, the matter is remanded to obtain an adequate VA examination.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee patellofemoral syndrome and left knee patellofemoral syndrome.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left knee disabilities that develops on repetitive use or during flare-ups, and to the extent possible offer that description in terms of degrees of range of motion.

The examiner should elicit from the Veteran a complete history of any flare-ups of his knee disabilities.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's knee disabilities.  The examiner should describe the additional loss of range of motion, in degrees, if possible.

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.   Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, complete any other development deemed necessary, and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2002).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




